DETAILED ACTION
Claim Objections
Claim 21 is objected to because the third and fourth line from the bottom should read “the at least [[the]] a portion of the barrel and the at least [[the]] a portion of the receiver”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


REJECTION BASED ON PARSONS
Claim(s) 21, 23-25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,772,089 to Parsons.
Regarding claim 21, Parsons discloses a barrel retention member for receiving and securing (i.e. capable of receiving and securing) a portion of a barrel of a firearm, the firearm having a receiver coupled to the barrel (Parsons is capable of receiving and securing a portion of a barrel of a firearm having a receiver (depending on the size/shape of the firearm), as functionally claimed), the barrel retention member comprising: an elongated member (16) having top and bottom openings (Fig. 4 – top and bottom openings are visible) and having a side opening (26) that extends from the top opening to the bottom opening, wherein the top and bottom openings are configured to allow a portion of the barrel of the firearm to slide therethrough during insertion or 

Regarding claim 24, Parsons discloses wherein the diameter of the top opening is greater than the diameter of the bottom opening (Fig. 4).
Regarding claim 25, Parsons discloses wherein the side opening is tapered such that an upper opening distance of the side opening at an upper portion of the elongated member is greater than a lower opening distance of the side opening at a lower portion of the elongated member (see upper and lower measurements in Parsons Annotated Fig. 9 below).

    PNG
    media_image1.png
    545
    508
    media_image1.png
    Greyscale

Parsons Annotated Fig. 9
	Regarding claim 30, Parsons discloses wherein the elongated member further comprises a plurality of apertures (aperture through 74, guide slot 58, through hole 30), each of the plurality of apertures configured to receive an attachment member (aperture 74 is configured to receive a belt, and guide slot 58 and through hole 30 are each able to receive a thin string/line capable of attaching the elongated member to an object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons in view of US Published Application 2007/0045364 to Grundy and US Patent 8,297,562 to Yeates.
Regarding claim 31, Parsons fails to disclose mounting the assembly to the user’s leg.  However, Grundy discloses that it is known to mount a holster to a user’s leg (para. 0032).  It would have been obvious to one of ordinary skill to have mounted Parsons’ holster to a user’s leg using a leg strap as taught by Grundy (para. 0032), because it only involves choosing from a finite number of predictable locations on a user’s body to mount a holster.  Further, the modification only requires a mere rearrangement of known parts (i.e. moving the holster position) having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  The combination fails to disclose a base platform and attachment member as claimed.  However, Yeates discloses a mounting platform in which a holster is adjustably connected to a base (100) at a desired angle using attachment members (bolts 287) fitted through a plurality of selectively aligned apertures (Fig. 4B).  It would have been obvious to one of ordinary skill to have used Yeates’ adjustable mounting platform because it would allow the user to position the holster at a desired angle.  In the combination, the base platform would be connected to the user’s leg using webbing (170 – Yeates Fig. 2) connected to a leg shroud/strap (Grundy para. 0032).

REJECTION BASED ON LECLERC
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2,958,448 to Leclerc in view of US Published Application 2014/0014695 to Gyorfi.
Regarding claim 26, Leclerc discloses a firearm carrier designed to receive and retain (i.e. capable of receiving and retaining) a firearm, the firearm having at least a barrel (Leclerc is capable of receiving such a firearm), comprising: a leg mountable structure (20 – Leclerc); at least one leg pad attachment member (22 – Leclerc) configured to secure the leg mountable structure to a user's leg; and 16/143,4435an elongated attachment member (24 – Leclerc; elongated along its length) attached to the leg mountable structure, the elongated attachment member being configured to retain the firearm to the firearm carrier via a portion of the firearm, wherein the elongated attachment member serves to secure a position of the firearm relative to the firearm carrier while the portion of the firearm is inserted in the elongated attachment member (Fig. 1 – Leclerc), wherein the leg mountable structure comprises a leg pad (20 – Leclerc), wherein the elongated attachment member has top and bottom openings (Leclerc Fig. 1 – opening in top and bottom of 24) and having a side opening (Leclerc Fig. 4 – opening on right side of 24) that extends from the top opening to the bottom opening, wherein the top and bottom openings are configured to allow a portion of the barrel of the firearm to slide therethrough during insertion or removal of the barrel of the firearm (Leclerc Fig. 1), wherein the side opening is configured to facilitate insertion or removal of the barrel of the firearm into or out of the elongated attachment member (Leclerc Figs. 1, 4), wherein the elongated attachment member serves to secure a .
Claim(s) 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leclerc.
Regarding claim 27, Leclerc discloses a retention member (24) for receiving and securing (i.e. capable of receiving and securing) a portion of a firearm, the firearm including a barrel (Leclerc is capable of securing such a firearm), comprising: an elongated member (24 is elongated along its length) having top and bottom openings (Fig. 1 – opening in top and bottom of 24) and having a side opening (Fig. 4 – opening on right side of 24) that extends from the top opening to the bottom opening, wherein the top and bottom openings are configured to allow a portion of the firearm to couple therein during insertion or removal of the firearm into the elongated member (Fig. 1), .
Allowable Subject Matter
Claims 1-6, 10-14 and 28-29 are allowed.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered and some are persuasive while others are not persuasive.
As to the amendment and argument regarding claim 1, this is persuasive and claims 1-6, 10-14 and 28-29 are allowed.
As to the argument regarding Leclerc and claim 21, this is persuasive and this rejection has been withdrawn.
As to applicant’s argument that Parsons fails to disclose the interaction between the barrel, receiver and the elongated member (page 14), the firearm is only functionally recited in claim 21.  Therefore, the prior art configuration being capable of matching a barrel and receiver would satisfy the claim.  In this case, Parsons’ elongated member is capable of matching the barrel and receiver of a firearm, depending on the size and shape of the firearm.
As to applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 15), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rejection describes where the claimed elements are found in the prior art references and provides proper motivation for each combination.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734